                                            Case 1:19-cr-00651-LTS Document 363-1 Filed 11/04/20 Page 1 of 1


United States v. Constantinescu, et al., 19-cr-651 (LTS)
Chart of Defendants




                                                                                                                        Conf
No.       Defendant                        Lawyer                 Lawyer Email                   Detained   Reg No.     19-Nov            Interpreter
1         Constantinescu, Mircea           Heller, Meredith       msheller@mshellerlaw.com       …          20659-104   Tele consent
2         Limberatos, Nikolaos             Commissiong, Karloff   karloff@amcmlaw.com            MCC        87285-054   Wants to appear
3         Costea, Cristian                 Lasala, Jake           jlasalaesq@aol.com             …                      Tele consent
4         Hanes Calugaru, Alin             Shellow, Jill          jrs@shellowlaw.com             MDC        20650-104   Tele consent      Romanian Interp
5         Constantinescu, Ionela           Spilke, Ezra           ezra@spilkelaw.com             …                      Tele consent
6         Lymberatos, Theofrastos          Lichtman, Jeffrey      jl@jeffreylichtman.com         …                      Tele consent
7         Eliopoulos, Andrew               Scolari, Lisa          Lscolarilaw@earthlink.net      …                      Tele consent
8         Petrescu, Valentin               Rosenberg, Richard     richrosenberg@msn.com          MDC        87320-054   Tele consent
9         Samolis, Peter                   Sporn, Michael         mhsporn@gmail.com              …                      Not needed
14        Ulmanu, Cristian                 Parker, Daniel         Dparker@ParkerandCarmody.com   MDC        87319-054   Tele consent      Romanian Interp
15        Mihailescu, Iuliana              Cardi, Dawn            Dcardi@CardiEdgarLaw.com       …
16        Martin, Florian                  Sapone, Edward         ed@saponepetrillo.com          MCC        87292-054   Tele consent      Romanian Interp
18        Vidrasan, Raul Ionut             Mysliwiec, Aaron       am@fmamlaw.com                 Valhalla               Tele consent
20        Radulescu, Alexandru             Pittell, Jeffrey       jp@jpittell.com                MCC        87932-054   Tele consent
21        Iordache, Alexandru              Clarke, Lance          LC@HamiltonClarkeLLP.com       MCC        87933-054   Tele consent
22        Duczon, Robert                   Moskowitz, Avi         AMoskowitz@mb-llp.com          Valhalla   15464-509   Tele consent      Hungarian interp
25        Georgescu, David                 Newman, Donna          donnanewmanlaw@aol.com         MCC        87859-054   Tele consent      Romanian Interp
26        Rusu, Andrei                     Oksenhendler, Guy      goksenhendler@aol.com          Valhalla   88143-054
27        Vaduva, Claudiu                  Maher, Sean            smaher@seanmaherlaw.com        MCC        87794-054
28        Orzanica, Gabriel                Santillo, Kristen      ksantillo@gelbersantillo.com   MCC        87796-054   Tele consent




                                                                                                                                                         11/4/2020
